IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50385
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HOMERO MORALES-CANTU,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. DR-94-CA-62
                         - - - - - - - - - -
                          (October 17, 1995)
Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Homero Morales-Cantu moves for leave to proceed in forma

pauperis (IFP) to appeal the district court's denial of his

motion filed pursuant to 28 U.S.C. § 2255.   Morales has

established that he is a pauper.   He must also show that his

appeal presents a nonfrivolous issue.   Carson v. Polley, 689 F.2d

562, 586 (5th Cir. 1982).




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-50385
                                  -2-

     After Morales filed objections to the magistrate judge's

report and before the district court denied relief, Morales filed

a Motion for Leave to Add Ground Number Seven, which is a motion

to amend his § 2255 motion to add a double jeopardy claim and

related ineffectiveness of counsel claims.      The district court

did not address those claims and did not rule on the motion to

amend.

     By neither granting nor denying leave to amend and not

addressing the claims made in the proposed amendment, the

district court effectively denied Morales leave to amend.      We

review a denial of leave to amend for abuse of discretion.       Ashe

v. Corley, 992 F.2d 540, 542 (5th Cir. 1993).

     Leave to amend is to be freely granted when the interests of

justice require.   Ashe, 992 F.2d at 542; Fed. R. Civ. P. 15(a).

In deciding whether to grant leave to amend, the district court

may consider many factors.    Ashe, 992 F.2d at 542.     The district

court should state its reasons for denying leave.      In the absence

of stated reasons, affirmance is possible if the district court's

reasons are apparent.   Id. at 542-43.      In the instant case, the

district court effectively denied leave to amend, and no reasons

are apparent in the record.

     In the proposed amendment, Morales alleged a violation of

the Double Jeopardy Clause.    As Morales presented little

information and the district court did not address the issue, we

cannot determine whether Morales has a meritorious double

jeopardy claim.    See United States v. Arreola-Ramos, 60 F.3d 188,
                             No. 95-50385
                                  -3-

191-93 (5th Cir. 1995).    Morales's challenge to the effective

denial of the motion to amend is meritorious.

     Accordingly, we grant IFP and remand for the district court

to rule on the Motion for Leave to Add Ground Number Seven and,

if granted, to consider the double jeopardy claim.

     As briefly discussed below, Morales has not met his burden

to show that his other issues have merit.    We consider only

errors that arguably resulted in a violation of the Constitution

or in a complete miscarriage of justice.     United States v. Smith,

32 F.3d 194, 196 (5th Cir. 1994).

     Morales has not shown how the omission of the testimony of

the Gonzalezes prejudiced him in his challenge to the

Government's theory that Morales hid the gun under the glove

compartment of the car.     See Lockhart v. Fretwell, 113 S. Ct.

838, 842 (1993); United States v. Green, 882 F.2d 999, 1003 (5th

Cir. 1989).   Similarly, Morales has not shown how the omission to

introduce road use evidence could have changed the result of his

trial.   Green, 882 F.2d at 1003.   This court has already resolved

the search and seizure issues against Morales.     United States v.

Morales-Cantu, No. 91-8433, slip op. at 8-19 (5th Cir. June 30,

1992) (unpublished).    Morales has not shown that this court would

have even considered the merits of an ineffectiveness claim on

direct appeal.     See United States v. Gibson, 55 F.3d 173, 179

(5th Cir. 1995).

     Morales has not shown that the prosecutor's request that the

jury smell the marijuana was anything more than a proper

invitation for the jury to make a reasonable inference from the
                             No. 95-50385
                                  -4-

evidence.   See United States v. Laury, 985 F.2d 1293, 1307 (5th

Cir. 1993).   Nor has Morales shown that that request was a

comment on his exercise of the right not to testify.    See United

States v. Fierro, 38 F.3d 761, 771 (5th Cir. 1994), cert. denied,

115 S. Ct. 1388, 1431 (1995).    Morales did not show that the

prosecutor personally vouched for the credibility of the

Government's witnesses.   See United States v. Washington, 44 F.3d

1271, 1278 (5th Cir.), cert. denied, 115 S. Ct. 2011 (1995).     All

issues not raised on appeal are abandoned.    Hobbs v. Blackburn,

752 F.2d 1079, 1083 (5th Cir.), cert. denied, 474 U.S. 838

(1985).

     Morales has appealed the district court's denial of a motion

to supplement the record with information purportedly relating to

the double jeopardy issue.    In light of the remand ordered

herein, the appeal of the denial of the motion to supplement is

DISMISSED as moot.

     IFP GRANTED; AFFIRMED IN PART, REMANDED IN PART.    Appeal of

denial of motion to supplement record is DISMISSED.